Rost, J.,

delivered the opinion of the court.
William E. Gossin, being charged with having committed an assault and battery, gave a bond in the usual form, with *97Jonathan Arthur and others as securities, to be and appear at the next term of the District Court, to be held in and for the parish of St. Tammany, to answer said offence. The accused did not appear at the appointed time, and on motion of the district attorney, leave having first been obtained from the court, he was called out on his recognizance, and failing to answer, judgment was entered in solido, against him and his securities, for the amount of the bond.
The execution of a bail bond, in a criminal case, need not be proved, when it purports to haveheen signed and sealed in the presence of a witness, and who certifies the transcript of appeal as clerk of the court, espe-eially when the court has acted on it as a public record.
On a motion, to enter up judgment on a bail bond, against the principal and his sureties, itis sufficient to assign asreasonsforthe judgment, that “the appearance hondofthe accused was called, and he failed to appear in compliance with his recognizance*”
A motion for a new trial was made on behalf of the defendants, and overruled by the court. Jonathan Arthur, one of the securities, appeals, and asks a reversal of the judgment on the following grounds:
1st. That there is no evidence in the record to prove the execution of the bond.
2nd. That the judgment of the District Court is given without assigning reasons.
I. The bond appears on the face of it, to have been signed and sealed in the presence of E. P. Ellis, who certifies the transcript of appeal, as clerk of the court; and it is moreover recognized and acted upon, as a public record by the court to which it belongs; that court knows its officers, and the acts passed before them, in the due course of their ministerial functions, need not be proved.
II. The reasons assigned in the judgment are, “ that the appearance bond of the accused having been called out, agreeably to law, he had failed to appear in compliance with his recognizance.” We are not aware that better or other reasons could have been assigned.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.